
	

113 HR 1278 IH: Non-Disparagement of Native American Persons or Peoples in Trademark Registration Act of 2013
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1278
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Faleomavaega (for
			 himself, Mr. Cole,
			 Ms. McCollum,
			 Ms. Norton,
			 Mr. Grijalva,
			 Ms. Bass, Ms. Moore, Mr.
			 Lewis, Mr. Honda, and
			 Mrs. Christensen) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Trademark Act of 1946 regarding the
		  disparagement of Native American persons or peoples through marks that use the
		  term redskin, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Non-Disparagement of Native American
			 Persons or Peoples in Trademark Registration Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The use of the
			 terms redskin and redskins in trademarks is
			 widely understood to refer to or imply a negative reference to Native American
			 persons or peoples, or both.
			(2)The term
			 redskin has been demonstrated by overwhelming linguistic and
			 historical evidence to constitute a disparaging epithet insulting to Native
			 American persons or peoples, or both.
			(3)Major Native American organizations,
			 including the National Congress of American Indians, the National Indian
			 Education Association, the Native American Journalists Association, the Native
			 American Rights Fund, the Morning Star Institute, the International Indian
			 Treaty Council, and the National Indian Youth Council, have opposed the
			 continued use of the term redskin in trademarks or as the name
			 of sports teams.
			(4)Recent
			 psychological evidence has demonstrated the general negative effects associated
			 with references in sports to Native American people.
			(5)Trademarks containing the term
			 redskin, or any derivation of the term, should not continue to
			 enjoy the benefits of Federal registration.
			3.References to
			 Trademark Act of 1946In this
			 Act, the term Trademark Act of 1946 means the Act entitled
			 An Act to provide for the registration and protection of trademarks used
			 in commerce, to carry out the provisions of certain international conventions,
			 and for other purposes, approved July 5, 1946 (commonly referred to as
			 the Lanham Act; 15 U.S.C. 1051 et seq.).
		4.Registration of
			 marks containing certain termsSection 2(a) of the Trademark Act of 1946
			 (15 U.S.C. 1052(a)) is amended by adding at the end the following: A
			 mark consisting of or including the term redskin or any
			 derivation of the term redskin shall be conclusively presumed to
			 consist of matter which may disparage persons if (1) the mark has been, is, or
			 is intended to be used in commerce in connection with references to or images
			 of one or more Native American persons or peoples, or to Native American
			 persons or peoples in general; or (2) the Director determines that the term as
			 included in the mark is commonly understood to refer to one or more Native
			 Americans persons or peoples, or to Native American persons or peoples in
			 general..
		5.Cancellation of
			 marksSection 14 of the
			 Trademark Act of 1946 (15 U.S.C. 1064) is amended—
			(1)in the text before
			 paragraph (1), by striking A petition to cancel and inserting
			 (a) Petitions to
			 cancel.—A petition to cancel; and
			(2)by adding at the
			 end the following:
				
					(b)Cancellation of
				marks containing certain terms
						(1)In
				generalNotwithstanding any other provision of this Act, the
				Director shall cancel a registration of a mark containing the term
				redskin or any derivation of the term redskin
				if—
							(A)the mark has been or is used in commerce in
				connection with references to or images of one or more Native American persons
				or peoples, or to Native American persons or peoples in general; or
							(B)the Director determines that the term as
				included in the mark is commonly understood to refer to one or more Native
				American persons or peoples, or to Native American persons or peoples in
				general.
							(2)RenewalA
				registration cancelled under paragraph (1) shall not be subject to renewal
				pursuant to section 9 of this
				Act.
						.
			6.Conforming
			 amendments
			(a)Cancellation due
			 To blurring or dilution by tarnishmentSection 2(f) of the Trademark Act of 1946
			 (15 U.S.C. 1052(f)) is amended in the final sentence by striking section
			 14 and inserting section 14(a).
			(b)Exception to
			 incontestabilitySection 15
			 of such Act (15 U.S.C. 1065) is amended in the text before paragraph (1) by
			 striking section 14 of this Act, and inserting section
			 14(a) of this Act or for which a registration is required to be cancelled under
			 section 14(b) of this Act,.
			7.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act and shall apply to—
			(1)any mark that is
			 registered under the Trademark Act of 1946 before, on, or after such date;
			 and
			(2)any application to
			 register a mark under that Act that is pending on, or filed on or after, such
			 date.
			
